— In a proceeding under article 78 of the Civil Practice Act to review the determination of the Police Commissioner of the City of New York in dismissing petitioner from the position of patrolman in the Police Department of said city, after hearings on charges, determination unanimously confirmed, without costs. Quite apart from the charges of leaving his post and being found in a barroom on three different occasions within two months, petitioner’s conceded and flagrant insubordination in refusing to return to his post when ordered to do so by two of his superiors not only justified but required his dismissal from the force. Present — Close, P. J., Johnston, Adel, Lewis and Aldrich, JJ.